Exhibit 10.1

 

FIFTH AMENDMENT TO WAREHOUSING CREDIT

AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO WAREHOUSING CREDIT AND SECURITY AGREEMENT (this “Fifth
Amendment”) is made effective as of the 25th day of January, 2013, by and
between (i) WALKER & DUNLOP, LLC, a Delaware limited liability company
(“Borrower”) and (ii) PNC BANK, NATIONAL ASSOCIATION (“Lender”).

 

R E C I T A L S

 

WHEREAS, the Lender and the Borrower are parties to that certain Warehousing
Credit and Security Agreement, dated as of June 30, 2010 (the “Original Credit
Facility Agreement”), as amended by that certain First Amendment to Warehousing
Credit and Security Agreement, dated as of May 12, 2011 (the “First Amendment”),
that certain Second Amendment to Warehousing Credit and Security Agreement,
dated as of June 30, 2011 (the “Second Amendment”), that certain Third Amendment
to Warehousing Credit and Security Agreement, dated as of March 8, 2012 (the
“Third Amendment”), and that certain Fourth Amendment to Warehousing Credit and
Security Agreement, dated as of September 4, 2012 (the “Fourth Amendment”) (the
Original Credit Facility Agreement, as amended by the First Amendment, the
Second Amendment, the Third Amendment and the Fourth Amendment, is herein the
“Credit Facility Agreement”), whereby upon the satisfaction of certain terms and
conditions set forth therein, the Lender agreed to make Warehousing Advances
from time to time, up to the Warehousing Credit Limit (as defined in the Credit
Facility Agreement).

 

WHEREAS, Walker & Dunlop, Inc., a Delaware corporation (“Guarantor”) has
guaranteed Borrower’s obligations under the Credit Facility Agreement pursuant
to that certain Guaranty and Suretyship Agreement dated as of June 30, 2011 (the
“Guaranty”).

 

WHEREAS, the Warehousing Credit Limit is currently Three Hundred Fifty Million
Dollars ($350,000,000), and the Borrower has requested, and the Lender has
agreed, pursuant to the terms hereof, to increase the Warehousing Credit Limit
to Four Hundred Fifty Million Dollars ($450,000,000).

 

NOW, THEREFORE, for and in consideration of the premises, the mutual entry of
this Fifth Amendment by the parties hereto and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

 

Section 1.              Recitals.  The Recitals are hereby incorporated into
this Fifth Amendment as a substantive part hereof.

 

Section 2.              Definitions.  Terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Facility Agreement.

 

Section 3.              Amendments to Credit Facility Agreement.  The Credit
Facility Agreement is hereby amended as follows:

 

--------------------------------------------------------------------------------


 

(a)           The Warehousing Note referenced in Section 1.3 and attached to the
Credit Facility Agreement as Exhibit A, is hereby replaced with the Second
Amended and Restated Warehousing Note attached to this Fifth Amendment as
Exhibit A.

 

(b)           The term “Warehousing Credit Limit” set forth in Section 12.1 of
the Credit Facility Agreement is hereby deleted and replaced with the following:

 

“Warehousing Credit Limit” means Four Hundred Fifty Million Dollars
($450,000,000); provided, however upon Borrower’s written request, Lender may,
in its sole discretion, increase the Warehousing Commitment.

 

Section 4.              Ratification, No Novation, Effect of Modifications. 
Except as may be amended or modified hereby, the terms of the Credit Facility
Agreement are hereby ratified, affirmed and confirmed and shall otherwise remain
in full force and effect.  Nothing in this Fifth Amendment shall be construed to
extinguish, release, or discharge or constitute, create or effect a novation of,
or an agreement to extinguish, release or discharge, any of the obligations,
indebtedness and liabilities of the Borrower or any other party under the
provisions of the Credit Facility Agreement or any of the other Loan Documents,
unless specifically herein provided.

 

Section 5.              Amendments.  This Fifth Amendment may be amended or
supplemented by and only by an instrument executed and delivered by each party
hereto.

 

Section 6.              Waiver.  The Lender shall not be deemed to have waived
the exercise of any right which it holds under the Credit Facility Agreement
unless such waiver is made expressly and in writing (and no delay or omission by
the Lender in exercising any such right shall be deemed a waiver of its future
exercise).  No such waiver made as to any instance involving the exercise of any
such right shall be deemed a waiver as to any other such instance, or any other
such right.  Without limiting the operation and effect of the foregoing
provisions hereof, no act done or omitted by the Lender pursuant to the powers
and rights granted to it hereunder shall be deemed a waiver by the Lender of any
of its rights and remedies under any of the provisions of the Credit Facility
Agreement, and this Fifth Amendment is made and accepted without prejudice to
any of such rights and remedies.

 

Section 7.              Governing Law.  This Fifth Amendment shall be given
effect and construed by application of the law of the Commonwealth of
Pennsylvania.

 

Section 8.              Headings.  The headings of the sections, subsections,
paragraphs and subparagraphs hereof are provided herein for and only for
convenience of reference, and shall not be considered in construing their
contents.

 

Section 9.              Severability.  No determination by any court,
governmental body or otherwise that any provision of this Fifth Amendment or any
amendment hereof is invalid or unenforceable in any instance shall affect the
validity or enforceability of (i) any other such provision or (ii) such
provision in any circumstance not controlled by such determination.  Each such
provision shall be valid and enforceable to the fullest extent allowed by, and
shall be construed wherever possible as being consistent with, applicable law.

 

2

--------------------------------------------------------------------------------


 

Section 10.            Binding Effect.  This Fifth Amendment shall be binding
upon and inure to the benefit of the Borrower, the Lender, and their respective
permitted successors and assigns.

 

Section 11.            Counterparts.  This Fifth Amendment may be executed in
any number of counterparts, each of which shall be deemed to be an original and
all of which shall constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Fifth Amendment under their respective seals as of the day and year first
written above.

 

 

BORROWER:

 

 

WITNESS:

WALKER & DUNLOP, LLC,

 

a Delaware limited liability company

 

 

 

 

/s/ Daniel Groman

 

By:

/s/ Deborah A. Wilson

 

 

Name:

Deborah A. Wilson

 

 

Title:

Executive Vice President, Chief

 

 

 

Financial Officer & Treasurer

 

 

 

 

WITNESS:

LENDER:

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

/s/ Beth Malota

 

By:

/s/ Terri Wyda

 

 

Name:

Terri Wyda

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

JOINDER AND CONSENT OF GUARANTOR

 

Guarantor joins and consents to the provisions of the foregoing Fifth Amendment
and all prior amendments and confirms and agrees that: (a) any and all guaranty,
indemnification, or other obligations that Guarantor has incurred to Lender in
connection with the Credit Facility Agreement, as amended by the foregoing Fifth
Amendment, are and hereafter will remain in full force and effect; (b) the
Guarantor’s obligations under the Guaranty shall be unimpaired by the Amendment;
(c) Guarantor has no defenses, set offs, counterclaims, discounts or charges of
any kind against the Lender, its officers, directors, employees, agents or
attorneys with respect to the Guaranty; and (d) all of the terms, conditions and
covenants in the Guaranty remain unaltered and in full force and effect and are
hereby ratified and confirmed, as modified by the Fifth Amendment.  The
Guarantor certifies that all representations and warranties made in the Guaranty
are true and correct.

 

The Guarantor ratifies and confirms the indemnification and waiver of jury trial
provisions contained in the Guaranty as amended by the Fifth Amendment.

 

WITNESS the due execution of this Joinder and Consent as a document under seal
as of the date of the Fifth Amendment, intending to be legally bound hereby.

 

 

 

 

GUARANTOR:

 

 

 

WITNESS:

 

WALKER & DUNLOP, INC.,

 

 

a Maryland corporation

 

 

 

 

 

 

/s/ Daniel Groman

 

By:

/s/ Deborah A. Wilson

 

 

Name:

Deborah A. Wilson

 

 

Title:

Executive Vice President, Chief

 

 

 

Financial Officer & Treasurer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM SECOND AMENDED AND RESTATED WAREHOUSING NOTE

 

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED WAREHOUSING NOTE

 

$450,000,000.00

 

January     , 2013

 

WALKER & DUNLOP, LLC, a Delaware limited liability company (“Borrower”)
previously delivered to PNC Bank, National Association (together with its
successors and assigns, “Lender”), that certain Amended and Restated Warehousing
Note, dated March 8, 2012, in the principal amount of Three Hundred Fifty
Million Dollars ($350,000,000.00) (the “Original Note”).  The Original Note
evidences a line of credit and is the Warehousing Note referred to in that
certain Warehousing Credit and Security Agreement, dated as of June 30, 2010, by
and between the Borrower and Lender (the “Original Agreement”), as amended by
that certain First Amendment to Warehousing Credit and Security Agreement, dated
as of May 12, 2011, by and between the Borrower and Lender (the “First
Amendment”), that certain Second Amendment to Warehousing Credit and Security
Agreement, dated as of June 30, 2011, by and between the Borrower and Lender
(the “Second Amendment”), that certain Third Amendment to Warehousing Credit and
Security Agreement, dated March 8, 2012, by and between the Borrower and Lender
(the “Third Amendment”) and that certain Fourth Amendment to Warehousing Credit
and Security Agreement, dated September 4, 2012, by and between the Borrower and
Lender (the “Fourth Amendment”).  Contemporaneously herewith, Borrower and
Lender have entered into that certain Fifth Amendment to Warehousing Credit and
Security Agreement (the “Fifth Amendment”) (the Original Agreement, as amended
by the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment and the Fifth Amendment and as the same may be further amended,
restated, renewed or replaced, is herein the “Agreement”), whereby Lender has
agreed to, among other things, increase the Warehousing Credit Limit from Three
Hundred Fifty Million Dollars ($350,000,000) to Four Hundred Fifty Million
Dollars ($450,000,000).  Accordingly, Borrower and Lender desire to amend and
restate the Original Note in its entirety as follows:

 

FOR VALUE RECEIVED, the Borrower promises to pay to the order of the Lender, in
accordance with the provisions of the Agreement, at the offices of the Lender
located at One PNC Plaza, Pittsburgh, Pennsylvania 15222, or at such other place
as the Lender may designate from time to time (i) the principal sum of Four
Hundred Fifty Million Dollars ($450,000,000.00), or so much thereof as may be
outstanding under the Agreement, (ii) interest on that amount from the date of
each Warehousing Advance until repaid in full, and (iii) all other fees, charges
and other Obligations due to the Lender under the Agreement, at the rates, at
the times, and in the manner set forth in the Agreement.  All payments under
this Note and the Agreement must be made in lawful money of the United States
and in immediately available funds.

 

This Second Amended and Restated Warehousing Note (this “Note”) replaces the
Original Note in its entirety, and evidences a line of credit and is the
Warehousing Note referred to in the Agreement.  Reference is made to the
Agreement (which is incorporated by reference as fully and with the same effect
as if set forth at length in this Note) for a description of the Collateral and
a statement of (a) the covenants and agreements made by the Borrower, (b) the
rights and remedies granted to Lender, and (c) the other matters governed by the
Agreement.

 

--------------------------------------------------------------------------------


 

Capitalized terms not otherwise defined in this Note have the meanings set forth
in the Agreement.

 

In addition to principal, interest, fees and other charges payable by Borrower
under this Note and the Agreement, the Borrower must pay in accordance with the
terms of Section 11.2(a) of the Agreement, all out-of-pocket costs and expenses
of Lender, including reasonable fees, expenses and disbursements of counsel, in
connection with the enforcement and collection of this Note.

 

The Borrower waives demand, notice, protest and presentment in connection with
collection of amounts outstanding under this Note.

 

This Note is governed by the laws of the Commonwealth of Pennsylvania, without
reference to its principles of conflicts of laws, as an instrument under seal.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Second Amended
and Restated Warehousing Note to be duly executed as of the date set forth above
as a sealed instrument.

 

 

WALKER & DUNLOP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------